        Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 1 of 34




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 BHUPENDRA GHANDI and A&Y FAMILY
 GROUP INC.,
        Plaintiffs,                                        Civil Action No.
                        v.                                1:19-cv-03511-SDG
 CRAIG J. EHRLICH, et al.,
        Defendants.

                             ORDER AND OPINION

       This matter is before the Court on Defendants’ motion to dismiss [ECF 10];

motion to disqualify Plaintiffs’ counsel [ECF 11]; motion for sanctions [ECF 18];

and, unopposed motion to strike Plaintiffs’ supplemental response [ECF 29]. Also

pending are Plaintiffs’ motions to amend the Complaint [ECF 23; ECF 33]; and,

motion to certify class [ECF 24].

       For the reasons discussed below, the Court GRANTS Defendants’ motion

to dismiss, motion for sanctions, and motion to strike, and DENIES AS MOOT

Defendants’ motion to disqualify Plaintiffs’ counsel. The Court DENIES Plaintiffs’

motions to amend the Complaint and DENIES AS MOOT Plaintiffs’ motion for

class certification.
            Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 2 of 34




I.         BACKGROUND

           The following facts are accepted as true for purposes of this motion.1

Plaintiffs seek to represent a proposed class of all past and current business and

property owners who have been accused of violations of the Americans with

Disabilities Act (ADA) by Defendants.2 Defendant Craig Ehrlich is a Georgia

attorney who owns and operates Defendant The Law Office of Craig J. Ehrlich,

LLC (The Law Office).3 Defendant Douglas Schapiro is a Florida attorney who

practices with Ehrlich at Defendant Ehrlich & Schapiro, LLC (E&S).4 Schapiro also

owns and operates Defendant ADA Consultants of America, LLC (ADACOA), a

Florida limited liability company that consults on ADA issues around the

country.5 The other named Defendants include certain of Ehrlich’s and Schapiro’s

disabled clients in previous or current ADA litigation.6 Plaintiffs also named as




1    Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1274 (11th Cir. 1999) (“At the motion
     to dismiss stage, all well-pleaded facts are accepted as true, and the reasonable
     inferences therefrom are construed in the light most favorable to the
     plaintiff.”).
2    ECF 1, ¶ 6.
3    Id. ¶ 8.
4    Id. ¶ 9.
5    Id.
6    Id. ¶¶ 10–17.
         Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 3 of 34




Defendants Does 1 through 100, whom they describe as actively conspiring with

Defendants but whose identity is as yet unknown.7

       The Law Office and E&S are Georgia law firms that specialize in ADA

litigation in this judicial district.8 Plaintiffs believe E&S transitioned into The Law

Office in 2018.9 They also believe the primary function of ADACOA is to bolster,

assist, and facilitate the work handled by the two law firms.10

       Plaintiffs contend that Defendants formed a criminal enterprise by using the

ADA to initiate numerous federal cases based on false allegations of disability,

injury, and standing to collect quick settlements from Georgia property owners.11

Plaintiffs allege that, as of the filing of this action, Ehrlich and E&S had filed 558

cases in this district, plus additional cases in other districts.12 Plaintiffs assert that

the majority of the property owners in Defendants’ underlying ADA litigations

are small business owners who are immigrants and cannot afford legal




7    Id. ¶ 21.
8    Id. ¶¶ 18–19.
9    Id. ¶ 19.
10   Id. ¶ 20.
11   Id. ¶ 22.
12   Id. ¶ 42.
            Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 4 of 34




representation.13 Plaintiffs allege that these business owners were pressured by

Ehrlich and Schapiro to settle the cases.14

           Plaintiffs allege that Ehrlich represented Brown in a lawsuit against Plaintiff

A&Y Family Group, Inc. (A&Y) filed on September 14, 2017, Brown v. N.N.U., Inc.

and A&Y Family Group, Inc., 1:17-cv-03560-RWS (N.D. Ga.) (hereinafter Brown v.

A&Y).15 The lawsuit was based on Brown’s alleged suffering and harm because of

A&Y’s ADA violations.16 Prior to the time A&Y was required to file an answer in

that suit, Ehrlich sent A&Y a settlement demand.17 A Joint Stipulation to Approve

Consent Decree and to Dismiss with Prejudice was entered into by the parties on

November 9, 2017. Brown v. A&Y, ECF 11.18 The consent decree gave A&Y 24

months to make repairs and modifications to become ADA compliant and

awarded Brown $4,250.00 in attorneys’ fees and costs.19 As of the date of filing the




13   Id. ¶ 23.
14   Id. ¶ 24.
15   Id. ¶ 33.
16   Id.
17   Id.
18   Id.
19   Id.
            Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 5 of 34




Complaint in this action, there had been no investigation as to A&Y’s compliance

with the settlement nor had the 24 months elapsed.20

           Plaintiffs assert that Ehrlich represented Holt in a lawsuit against Plaintiff

Bhupendra Ghandi’s convenience store, Kwik E Mart, filed on February 8, 2018,

Holt v. Ghandi, 1:19-cv-00692-MLB (N.D. Ga.) (hereinafter Holt v. Ghandi).21 In

response, Ghandi filed a motion to dismiss, as well as a motion (1) to deem Holt a

vexatious litigant, (2) for a prefiling order prohibiting Holt from initiating new

litigation without leave of court, and (3) for monetary sanctions. Holt v. Ghandi,

ECF 7 & 8.22 After an exchange of emails between Ghandi’s counsel (the same

counsel who represents Ghandi in this matter) and Ehrlich, the parties agreed to

dismiss the case with prejudice and entered a stipulation to that effect. Id. at




20   Id.
21   Id. ¶ 34.
22   Id.
         Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 6 of 34




ECF 12.23 Plaintiffs assert that Defendants’ allegations against A&Y and Ghandi

were false.24

II.     PROCEDURAL HISTORY

        Plaintiffs filed their Complaint on August 2, 2019.25 It asserts three claims

for relief under the Racketeer Influenced and Corrupt Practices Act (RICO), 18

U.S.C. § 1962(b), (c), and (d).26 Specifically, Plaintiffs allege that “Defendants have

engaged in a pattern of fraud and deception by participating in the preparation,

drafting, filing, and prosecution of fraudulent ADA lawsuits in violation of




23    Plaintiffs allege that, after Ghandi filed those motions, Ehrlich aggressively
      demanded settlement via harassing emails before dismissing the case with
      prejudice. Id. ¶ 34 (citing ECF 1-1, at 165–87). However, the emails show that
      Ehrlich repeatedly attempted to reach Ghandi’s counsel to discuss the case and
      the accusations made in Ghandi’s motions—to no avail. Further, the emails
      show that Ehrlich agreed to dismiss Holt v. Ghandi only after Ghandi addressed
      the ADA violations at the property. ECF 1-1, at 183.
24    ECF 1, ¶¶ 36–37. The Complaint also includes allegations regarding an ADA
      lawsuit filed against PQV, LLC (PQV). Id. ¶ 35. However, PQV withdrew from
      this action shortly after it was filed. ECF 9; see also Section IV.b. infra.
25    ECF 1.
26    Id. ¶¶ 90, 125, 132.
         Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 7 of 34




[RICO].”27 This Court has federal question subject matter jurisdiction under 28

U.S.C. § 1331.28

       On September 18, 2019, Defendants filed their Motion to Dismiss.29 Plaintiffs

responded on October 2.30 Defendants filed their reply brief on October 24.31 On

October 29, Plaintiffs filed a Response In Opposition to Defendants’ Reply Brief In

Support of Motion to Dismiss.32 On November 10, Defendants moved to strike

Plaintiffs’ second response, to which Plaintiffs did not respond.33




27   Id. ¶ 91.
28   Plaintiffs also assert that the Court has subject matter jurisdiction over its
     claims pursuant to 15 U.S.C. § 1121 and 28 U.S.C. § 1338. Id. ¶ 1. As those
     statutes relate to trademark and copyright suits, it is unclear how they are
     relevant to this matter.
29   ECF 10.
30   ECF 13.
31   ECF 19.
32   ECF 21. Plaintiffs filed this surreply without leave of court. Accordingly, the
     Court does not consider it. LR 7.1, NDGa (permitting the filing of motions,
     responses, and replies; making no provision for surreplies); Fedrick v. Mercedes-
     Benz USA, LLC, 366 F. Supp. 2d 1190, 1197 (N.D. Ga. 2005) (“Neither the
     Federal Rules of Civil Procedure nor this Court’s Local Rules authorize the
     filing of surreplies.”) (citing Byrom v. Delta Family Care—Disability &
     Survivorship Plan, 343 F. Supp. 2d 1163, 1188 (N.D. Ga. 2004)).
33   ECF 29. Since Plaintiffs failed to respond to Defendants’ motion to strike, the
     Court treats it as unopposed and grants the motion. LR 7.1(B), NDGa (“Failure
     to file a response shall indicate that there is no opposition to the motion.”).
        Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 8 of 34




       On September 27, 2019, Defendants filed a Motion to Disqualify Plaintiffs’

Counsel, Charlotte Carter and Hassan Elkhalil of Elkhalil Law, P.C.34 On October

10, Plaintiffs filed their response in opposition to Defendants’ disqualification

motion.35 On October 24, Defendants filed their reply brief.36

       On October 17, 2019, Defendants moved for Fed. R. Civ. P. 11 sanctions.37

Plaintiffs filed their response in opposition on October 31.38 Defendants filed their

reply on November 14.39

       On October 31, 2019, Plaintiffs moved for leave to amend the Complaint to

add Moreland, Inc. and Atlanta Bay Breeze, Inc. as plaintiffs.40 On November 10,

Defendants filed their response in opposition.41 On November 12, Proposed

Plaintiff Moreland Inc. filed a Notice of Voluntary Dismissal With Prejudice asking

to be removed from the lawsuit.42



34   ECF 11.
35   ECF 15.
36   ECF 19.
37   ECF 18.
38   ECF 22.
39   ECF 35.
40   ECF 23.
41   ECF 28.
42   ECF 31.
          Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 9 of 34




         On November 12, 2019, Plaintiffs moved to amend their proposed amended

Complaint to remove Moreland, Inc. and add additional state law claims against

Ehrlich and The Law Office.43 On November 22, Defendants filed their response

in opposition to this second motion to amend.44 Plaintiffs did not file a reply brief

in support of either of their motions to amend.

         On October 31, 2019, Plaintiffs moved for class certification and filed a RICO

Case Statement.45 On December 11, Plaintiffs filed an Emergency Motion for a

Temporary Restraining Order and Preliminary Injunction.46 The Court held a

hearing to address the emergency motion on December 18 (the Hearing).47 The

Court denied the motion during the Hearing orally and later by written Order.48

III.     MOTION TO DISMISS

         a.      Legal Standard

         Federal Rule of Civil Procedure 8(a)(2) requires a pleading to contain a

“short and plain statement of the claim showing that the pleader is entitled to




43     ECF 33.
44     ECF 36.
45     ECF 24; ECF 25.
46     ECF 37.
47     ECF 39.
48     ECF 40.
       Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 10 of 34




relief.” While this standard does not require “detailed factual allegations,” the

Supreme Court has held that “labels and conclusions” or “a formulaic recitation

of the elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

      To withstand a motion to dismiss for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Am.

Dental Ass’n v. Cigna Corp., 605 F. 3d 1283, 1289 (11th 2010) (quoting Twombly, 550

U.S. at 570). A complaint is plausible on its face when a plaintiff pleads sufficient

factual content for the court to draw the reasonable inference that the defendant is

liable for the conduct alleged. Id. (citing Twombly, 550 U.S. at 556). “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678. A

complaint must also present sufficient facts to “raise a reasonable expectation that

discovery will reveal evidence of the claim.” Am. Dental Ass’n, 605 F.3d at 1289

(quoting Twombly, 550 U.S. at 556).

      At the motion to dismiss stage, “all well-pleaded facts are accepted as true,

and the reasonable inferences therefrom are construed in the light most favorable

to the plaintiff.” FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1296
        Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 11 of 34




(11th Cir. 2011) (quoting Garfield v. NDC Health Corp., 466 F.3d 1255, 1261

(11th Cir. 2006)). This principle does not apply to legal conclusions. Iqbal,

556 U.S. at 678.

       b.     Discussion

       Defendants’ motion to dismiss argues that the Complaint must be dismissed

because (1) RICO claims may not be predicated on the filing of lawsuits; (2) the

claims are barred by res judicata as impermissible collateral attacks; and (3) the

Complaint does not comply with the federal pleading standards.49 The Court

GRANTS Defendants’ motion to dismiss.

       Under 18 U.S.C. § 1962(c), it is unlawful “to conduct or participate, directly

or indirectly, in the conduct of such enterprise’s affairs through a pattern of

racketeering activity or collection of unlawful debt.” “The ‘pattern of racketeering

activity’ element requires that a civil RICO plaintiff establish ‘at least two acts of

racketeering activity.’” Republic of Panama v. BCCI Holdings (Luxembourg) S.A., 119

F.3d 935, 948 (11th Cir. 1997) (citing 18 U.S.C. § 1961(5)). “Racketeering activity”

includes a violation of any of the criminal statutes listed under § 1961(1). Id. A

RICO plaintiff must establish that the defendant could be convicted for violating




49   ECF 10-1, at 4.
        Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 12 of 34




any of those predicate statutes. Id. Accordingly, the plaintiff must allege facts

sufficient to support the statutory elements for at least two of the predicate acts in

order to survive a motion to dismiss. Id.

       Plaintiffs’ RICO claims depend on “a pattern of fraud and deception by

participating in the preparation, drafting, filing and prosecution of fraudulent

ADA lawsuits.”50 Plaintiffs assert that, through this pattern of filing allegedly

fraudulent suits, Defendants committed predicate violations of 18 U.S.C. §§ 1341

and 1343, mail and wire fraud, and 18 U.S.C. § 1956(a)(1)(A)(i), money

laundering.51 Plaintiffs’ allegations regarding the mail and wire fraud claims

center solely on Defendants’ allegedly fraudulent litigation activities.52 Plaintiffs’

allegations of money laundering are entirely dependent on the mail and wire fraud

claims—with Plaintiffs contending that Defendants engaged in financial

transactions with the proceeds from unspecified unlawful activity, to wit, their

allegedly fraudulent litigation activities.53




50   ECF 1, ¶ 91.
51   Id. ¶¶ 100, 116.
52   Id. ¶¶ 100–15.
53   Id. ¶¶ 116–17.
       Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 13 of 34




      Binding Eleventh Circuit precedent holds that the threat of filing or the

actual filing of a civil action cannot support a RICO claim when the claim is

predicated on extortion under the Hobbs Act, 18 U.S.C. § 1951. United States v.

Pendergraft, 297 F.3d 1198 (11th Cir. 2002); Raney v. Allstate Ins. Co., 370 F.3d 1086

(11th Cir. 2004); Town of Gulf Stream v. O’Boyle, 654 F. App’x 439 (11th Cir. 2016).

In so finding, the Eleventh Circuit focused on the detrimental effect the converse

holding would have on the judicial system and the public’s access to courts. Even

though Plaintiffs’ claims here are predicated on different criminal statutes, the

same concerns and reasoning that guided the Court of Appeals’ opinions apply

with even more force to this case.

      In Pendergraft, the Eleventh Circuit addressed a criminal appeal in which the

defendants had been charged for threatening to file a lawsuit against a county and

to use false evidence, in the form of affidavits, in support of the lawsuit. 297 F.3d

at 1200. In the opinion, the court addressed whether the threat to litigate was

“wrongful” under the Hobbs Act. Id. at 1206–08. In answering no, the court

emphasized the other processes through which claims of fraudulent litigation

activity can be addressed and the ability of state and federal courts to deal with

such claims in the original lawsuit. Id. The court explained:
       Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 14 of 34




             After all, under our system, parties are encouraged to
             resort to courts for the redress of wrongs and the
             enforcement of rights. For this reason, litigants may be
             sanctioned for only the most frivolous of actions. These
             sanctions include tort actions for malicious prosecution
             and abuse of process, and in some cases recovery of
             attorney’s fees, but even these remedies are heavily
             disfavored because they discourage the resort to courts.


             History has taught us that, if people take the law into
             their own hands, an endless cycle of violence can erupt,
             and we therefore encourage people to take their
             problems to court. We trust the courts, and their time-
             tested procedures, to produce reliable results, separating
             validity from invalidity, honesty from dishonesty. While
             our process is sometimes expensive, and occasionally
             inaccurate, we have confidence in it.

Id. at 1206–07 (internal citations omitted). The court was also troubled by the use

of a federal criminal statute to punish civil litigants, allowing for “yet another

collateral way for litigants to attack one another.” Id. “The reality is that litigating

parties often accuse each other of bad faith. The prospect of such civil cases ending

as criminal prosecutions gives us pause.” Id.

      In Raney, the plaintiff, an anti-abortion activist, was sued by three abortion

clinics for engaging in certain activities near the entrances to the clinics. Raney, 370
          Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 15 of 34




F.3d at 1087.54 After those suits were dismissed without prejudice, the plaintiff

filed a RICO action against the clinics for malicious prosecution, extortion, and

conspiracy to destroy him and his business. Id. The Eleventh Circuit held that the

plaintiff’s RICO claims failed because they were impermissibly predicated on the

actual filing of lawsuits, as opposed to threats. Id. at 1088.

         The court explained that, even though the plaintiff alleged “various specific

complaints including mail fraud, extortion, and malicious prosecution, all of

[the claims] relate to the alleged conspiracy to extort money through the filing of

malicious lawsuits.” Id. It found that such an extortion argument was foreclosed

by Pendergraft and reemphasized some of the primary concerns discussed in that

opinion, including transforming “every state-law malicious prosecution action

into a federal crime.” Raney, 370 F.3d at 1088 (citing Pendergraft, 297 F.3d at 1206–

08).

         In 2016, the Eleventh Circuit reinforced Raney in a RICO case dealing with a

much larger allegedly extortionate scheme. In Town of Gulf Stream, the defendants

“pummeled the town with nearly 2,000 public records requests, many of them



54     The plaintiff also sued its homeowner’s insurance policy holder, Allstate,
       because the insurance company had filed a declaratory judgment in the
       original action seeking to establish that it did not have a duty to defend him.
       Raney, 370 F.3d at 1087.
       Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 16 of 34




frivolous, with no intention of actually reviewing the results,” in order to induce

a violation of Florida’s Public Records Act. 654 F. App’x at 441. The defendants

would then threaten or actually file a lawsuit which entitled the defendants to

prevailing party attorneys’ fees under Florida law. Id. The plaintiffs alleged that

the defendants’ scheme centered around the threat of prevailing party attorneys’

fees and claimed that the defendants demanded unreasonable settlements and

threatened to file more frivolous records requests if the town did not settle. Id. The

plaintiffs filed a class action suit on behalf of municipalities, municipal agencies,

and private contractors who had been inundated with the defendants’ requests.

Id. at 442.

       The Eleventh Circuit differentiated the facts there from Raney and

Pendergraft due to the number of times the defendants had allegedly threatened or

filed a lawsuit to obtain the attorneys’ fees. Id. at 444. It found that notwithstanding

the “grand scale” of the defendants’ actions, the “same concerns” applied. The

circuit court explained:

              Our judicial system, and [Florida’s Public Records Act]
              in particular, encourages citizens to use the courts to
              resolve public records disputes. Moreover, citizens have
              a constitutional right to petition the government for
              redress. We believe that regardless of the scope and scale
              of the litigation, the courts are amply equipped to deal
              with frivolous litigation. See, e.g., Florida Bar v. Committe,
      Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 17 of 34




            916 So. 2d 741, 749 (Fla. 2005) (sanctioning an attorney
            for, among other things, “repeatedly attempt[ing] to
            relitigate the same nonmeritorious issue in an attempt to
            frustrate the legal process and to harass [an] attorney
            debt-collector”). Thus, Pendergraft and Raney control, and
            the alleged misconduct cannot as a matter of law
            constitute the predicate act of extortion for purposes of
            the plaintiffs’ civil RICO claim.

Id.

      The holding in Pendergraft and its progeny does not necessarily prohibit the

use of fraudulent litigation activities to support other predicate violations of

criminal statutes in a federal RICO case. However, the Court finds that the

reasoning employed by the Eleventh Circuit in these authorities applies even more

so in this case, where Plaintiffs’ RICO claims are predicated on the novel theory

that the frequent filing of ADA litigation is somehow illegal.

      Plaintiffs have not, and apparently cannot, identify a single fraudulent

statement, filing, or activity by Defendants. During the Hearing, Plaintiffs’

counsel, Elkhalil, conceded that Plaintiffs have no knowledge of any defendants

in the underlying litigations who were not, in fact, in violation of the ADA as had

been alleged:

            THE COURT: Are you alleging that the defendants
            [in the underlying ADA litigation] are not in violation of
            the ADA?
        Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 18 of 34




              MR. ELKHALIL: They may be. Some of them may be, but
              we don’t know. I know our clients, they were, they had
              violations in their facilities and they corrected some of
              those violations.55

Additionally, contrary to the Complaint’s insinuations, Plaintiffs’ counsel also

conceded that they had no basis for claiming that any of the plaintiffs in the

underlying ADA litigation are not actually disabled:

              THE COURT: Let me state for the record that you made
              air quotes when you said this person was disabled. Are
              you alleging the person was not disabled?

              MR. ELKHALIL: We have information from our clients,
              Your Honor, to say that some of the people who visited,
              they don’t look like they are disabled. Now, through
              discovery—and, of course, if we find out that they are
              disabled, okay, we’re not going to argue the fact that they
              were disabled.56

The Court’s exchange with Plaintiffs’ counsel during the Hearing made plain that

the “main purpose” of Plaintiffs’ lawsuit is not to expose any particular fraudulent

activity by Defendants, but rather to complain to the judiciary branch about a

“loophole” in the ADA that allows these lawsuits to be brought in the first place:

              THE COURT: . . . . What is it that you contend was false
              in the underlying lawsuits? Was it the plaintiffs’
              disabilities? Was it that the clients were not really in



55   ECF 41 (Hr’g Tr.), 14:07–11.
56   Id. 13:06–13.
        Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 19 of 34




              violation of the ADA? What is it exactly that was false in
              those underlying [cases]?

              MR. ELKHALIL: There are many violations, Your
              Honor. But the main purpose of our lawsuit is the fact
              that there is a loophole in the law and defendant is using
              this loophole for his own benefit. It is not for the benefit
              of the disabled.57

       Thus, Plaintiffs’ claims center not on the filing of false or frivolous ADA

lawsuits, but rather on filing so many (presumably) meritorious ones. Plaintiffs

appear to take issue with the ADA itself and its process for filing litigation, since

they admitted during the Hearing that Defendants’ litigation activity is authorized

by the statute: “Under the ADA, Your Honor, they’re not doing anything that

they’re not supposed to do.”58 Plaintiffs, it seems, are petitioning the wrong branch

of government about their statutory grievance.

       The Ninth Circuit cases cited by Plaintiffs, Living Designs, Inc. v. E.I. Dupont

de Nemours & Co., 431 F.3d 353 (9th Cir. 2005) and Kearney v. Foley & Lardner, LLP,

590 F.3d 638 (9th Cir. 2009), do not provide support for their claims. Those cases

address evidence suppression as opposed to the filing of an allegedly fraudulent

lawsuit. In those cases, the defendants allegedly falsified, concealed, and




57   Id. 12:16–24; see also id. 13:18–14:06; 14:15–23.
58   Id. 15:23–24.
       Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 20 of 34




misrepresented critical evidence during the course of the parties’ previous

litigation. Living Designs, 431 F.3d at 365 (the defendant concealed and withheld

contamination testing data in a contamination suit); Kearney, 590 F.3d at 642 (the

defendant concealed and withheld percolation testing data in a property valuation

suit). There is no allegation in the instant case that Defendants suppressed

evidence in the underlying ADA litigation.

      Moreover, other courts have found litigation activities insufficient to

support federal RICO claims. Kim v. Kimm, 884 F.3d 98, 103–04 (2d Cir. 2018)

(addressing RICO claim based on mail and wire fraud and obstruction of justice

and holding “allegations of frivolous, fraudulent, or baseless litigation activities—

without more—cannot constitute a RICO predicate act”); see also Langan v. Smith,

312 F. Supp. 3d 201, 206–07 (D. Mass. 2018) (“As with extortion, courts typically

are skeptical of attempts to fashion fraud-based RICO claims out of litigation

activities. These cases teach that RICO claims typically do not survive when rooted

solely in litigation-related mail or wire fraud predicates.”) (collecting cases).

      Finally, Plaintiffs assert that the RICO statute must allow for fraudulent

litigation activity to support RICO claims because one of the predicate acts listed

under § 1961(1) is 18 U.S.C. § 1512, which relates to tampering with a witness,

victim, or informant. The Court agrees. However, Plaintiffs make no such
       Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 21 of 34




tampering allegations. In fact, Plaintiffs make no allegation of fraudulent activity

at all. Rather, Plaintiffs have brought a federal RICO claim predicated solely on

the filing of apparently legitimate lawsuits. They have not provided any authority,

in this circuit or any other, that allows for such claims.

      The Court GRANTS Defendants’ motion to dismiss the action in its entirety.

IV.   MOTION FOR SANCTIONS

      a.     Legal Standard

      “The purpose of Rule 11 sanctions is to ‘reduce frivolous claims, defenses,

or motions, and to deter costly meritless maneuvers.’” Kaplan v. DaimlerChrysler,

A.G., 331 F.3d 1251, 1255 (11th Cir. 2003) (quoting Massengale v. Ray, 267 F.3d 1298,

1302–03 (11th Cir. 2001)). Such sanctions are appropriate in the following

circumstances:

             (1) when a party files a pleading that has no reasonable
             factual basis; (2) when the party files a pleading that is
             based on a legal theory that has no reasonable chance of
             success and that cannot be advanced as a reasonable
             argument to change existing law; or (3) when the party
             files a pleading in bad faith for an improper purpose.

Worldwide Primates, Inc. v. McGreal, 87 F.3d 1252, 1254 (11th Cir. 1996).

      The standard for assessing conduct under Rule 11 is objective and asks

“whether a reasonable attorney in like circumstances could believe his actions

were factually and legally justified.” Kaplan, 331 F.3d at 1255 (citing Riccard v.
       Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 22 of 34




Prudential Ins. Co., 307 F.3d 1277, 1294 (11th Cir. 2002)). In conducting the inquiry,

the court “first determines whether the party’s claims are objectively frivolous—

in view of the facts or law—and then, if they are, whether the person who signed

the pleadings should have been aware that they were frivolous; that is, whether

he would have been aware had he made a reasonable inquiry.” Worldwide Primates,

87 F.3d at 1254 (citing Jones v. Int’l Riding Helmets, Ltd, 49 F.3d 692, 695 (11th Cir.

1995)). “If the attorney failed to make a reasonable inquiry, then the court must

impose sanctions despite the attorney’s good faith belief that the claims were

sound.” Id. (citing Jones, 49 F.3d at 695).

       “The type and amount of sanction imposed calls for the proper exercise of

a district court’s discretion.” Massengale v. Ray, 267 F.3d 1298, 1302 (11th Cir. 2001)

(quoting Aetna Ins. Co. v. Meeker, 953 F.2d 1328, 1334 (11th Cir. 1992)). Sanctions

may be imposed on an attorney rather than, or in addition to, the client. Fed. R.

Civ. P. 11(c)(1); see also Worldwide Primates, 87 F.3d at 1254. Sanctions are warranted

“when the claimant exhibits a deliberate indifference to obvious facts,” and “may

be appropriate when the plain language of an applicable statute and the case law

preclude relief.” Baker v. Alderman, 158 F.3d 516, 524 (11th Cir. 1998) (citations

omitted). “However, the purpose of Rule 11 is to deter frivolous lawsuits and not

to deter novel legal arguments or cases of first impression.” Id. (citing Laborers Local
        Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 23 of 34




938 Joint Health & Welfare Tr. Fund v. B.R. Starnes Co. of Fla., 827 F.2d 1454, 1458

(11th Cir. 1987)).

       b.     Analysis

       Defendants argue that Plaintiffs and their counsel should be sanctioned

under Rule 11 for filing a baseless action.59 The Court finds that sanctions against

Plaintiffs’ counsel are warranted because Plaintiffs’ claims are frivolous. A

reasonable attorney would have known that the claims were frivolous at the time

the action was filed. This action is not one that simply seeks to advance a novel

legal argument or one of first impression. Rather, it is a retaliatory action brought

against disabled plaintiffs and their attorneys who successfully sued Plaintiffs for

admittedly meritorious ADA violations. Plaintiffs had no good faith, viable legal

theory or factual support to smear Defendants with allegations of criminal

activity—i.e., mail fraud, wire fraud, and, most astoundingly, money laundering.60

       Since Plaintiffs’ RICO allegations are predicated on fraud, the Complaint

needed to comply with the requirements for pleading particularity under Fed. R.




59   Defendants’ motion certifies that they provided a copy of the motion and brief
     to Plaintiffs prior to filing them, pursuant to Rule 11(c)(2). ECF 18.
60   Since Plaintiffs’ money laundering allegations are completely dependent on
     the allegations of mail or wire fraud, the Court does not separately address the
     unreasonableness of that claim.
        Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 24 of 34




Civ. P. 9(b). In the Eleventh Circuit, it has been clearly established that fraud claims

must contain the following allegations: “(1) the precise statements, documents, or

misrepresentations made; (2) the time, place, and person responsible for the

statement; (3) the content and manner in which these statements misled the

Plaintiffs; and (4) what the defendants gained by the alleged fraud.” Am. Dental

Ass’n v. Cigna Corp., 605 F.3d 1283, 1291 (11th Cir. 2010) (quoting Brooks v. Blue

Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1380–81 (11th Cir.1997)). Plaintiffs’

Complaint does not even come close to satisfying any of those requirements. As

Plaintiffs’ counsel readily admitted during the Hearing, Plaintiffs are unaware of

even a single fraudulent statement, document, or misrepresentation made by

Defendants in the underlying ADA cases or at any other time.

       The Complaint generally asserts that Defendants bring ADA actions “based

on false allegations of disability, injury, and standing to collect quick

settlements.”61 In alleging that Defendants’ actions constitute mail and wire fraud,

the Complaint asserts that Defendants “delivered or caused delivery of various

receipts, reports, signatures, verifications, declarations, complaints, discovery,

correspondence, and other documents containing false information (“Sham




61   ECF 1, ¶ 22.
        Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 25 of 34




Documents”).”62 It then states that Defendants used these Sham Documents to

make “false ADA complaints.”63 However, Plaintiffs do not (and cannot) identify

what, exactly, was false in any of the Defendants’ filings.

       Plaintiffs’ counsel acknowledged during the Hearing that he has no reason

to believe that the complainants in the underlying ADA lawsuits are not disabled.

Nor does he contest the fact that his clients (the defendants in the underlying ADA

lawsuits) were, indeed, in violation of the ADA.64 Most disturbingly, Plaintiffs’

counsel had evidence that the bases for the underlying ADA cases were not

fraudulent months before he filed this action. In Holt v. Ghandi, a case where

Plaintiffs’ counsel here served as defense counsel for his client, Ghandi, counsel

received in initial disclosures receipts of Holt’s visits to the property at issue,

which serve as the basis for Holt’s ADA claims against Ghandi.65 Plaintiffs’ counsel

also received an affidavit explaining Holt’s disability.66 Additionally, emails

attached to the Complaint in this case make clear that Ghandi, was, in fact, in




62   Id. ¶ 102.
63   Id. ¶ 104.
64   ECF 41 (Hr’g Tr.), 13:06–13, 14:07–11, 15:23–24.
65   ECF 18-1, at 7 (citing ECF 18-3, at 96–98).
66   ECF 18-1, at 6–7 (citing ECF 18-3, at 99–102).
        Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 26 of 34




violation of the ADA and undertook repairs to bring the property into compliance

before entering into a settlement.67

       Nevertheless, the Complaint alleges that, “[u]pon information and belief,”

the allegations made in Holt v. Ghandi were false.68 How so? Plaintiffs’ counsel

cannot answer this question:

              THE COURT: Do you have any Eleventh Circuit
              authority that provides you with a plausible claim for
              relief?

              MR. ELKHALIL: I’m not ready to answer this question
              at this time, Your Honor.

              THE COURT: Well, you should have been ready when
              you filed the complaint.

              MR. ELKHALIL: We are. We are. And we have, but right
              off the top of my head right now, Your Honor, I cannot
              cite any authority or, you know, facts.69

Plaintiffs’ counsel has not provided the Court with any facts or law demonstrating

that the allegations in Holt v. Ghandi were false. No reasonably competent attorney

could conclude that he had a reasonable chance of success based on the

information known and available to him at the time of filing. Reaid v. Wilson, No.




67   ECF 1-1, at 175–76, 182.
68   ECF 1, ¶ 36.
69   ECF 41 (Hr’g Tr.), 10:20–11:3.
          Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 27 of 34




4:19-CV-0154-MHC, 2019 WL 9607734, at *3 (N.D. Ga. Dec. 17, 2019) (“A legal

claim is frivolous if no reasonably competent attorney could conclude that it has

any ‘reasonable chance of success’ or is a reasonable argument to change existing

law.”) (quoting Thompson v. RelationServe Media, Inc., 610 F.3d 628, 665 (11th Cir.

2010)).

       Furthermore, the Court is deeply concerned by Plaintiffs’ counsel’s actions

regarding their former client, PQV. It appears that Plaintiffs’ counsel did not

provide a copy of the Complaint to PQV or otherwise verify the allegations

regarding PQV therein prior to initiating this action.70 Defendants provided

declarations from PQV’s current counsel, Richard Jaffe, and PQV’s manager,

Tommy Vuong, reflecting their surprise at the contents and filing of the

Complaint.71 Vuong’s declaration states that if he had seen the Complaint before

it was filed, he would not have authorized the inclusion of PQV because the

Complaint lacked evidentiary support and it “contained many allegations in

PQV’s name that [he] know[s] to be false,” including the allegations that the



70   ECF 18-1, at 5–6.
71   ECF 18-3, at 49–54 (Jaffe Decl.), ¶ 8 (“I was unaware of the claims made in [this
     lawsuit] until several weeks after it was filed.”); Id. at 55–59 (Vuong Decl.), ¶ 8
     (“No one from the Elkhalil law firm obtained PQV’s approval concerning the
     contents of [this] lawsuit on my company’s behalf before it was filed.”).
           Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 28 of 34




plaintiff in the underlying ADA action against PQV (Futch) is not disabled and

was not a customer.72 Similarly, Jaffe’s declaration states that Plaintiffs’ counsel

never requested from him copies of documents or evidence that had been gathered

during the ADA litigation against PQV.73

           Defendants also provided a copy of an email from Jaffe to Plaintiffs’ counsel

on August 20, 2019, stating that PQV has never claimed that Futch “is not disabled,

that he is faking or exaggerating his disability, nor did they consent to making

such claims.”74 In the email, Jaffe asks Plaintiffs’ counsel to withdraw PQV from

the lawsuit “immediately.”75 However, Plaintiffs’ counsel did not withdraw PQV;

instead, Jaffe had to enter a notice of appearance in this case and file a notice of

voluntary dismissal with prejudice on PQV’s behalf.76

           Plaintiffs’ counsel do not deny that they failed to provide a copy of the

Complaint to PQV before it was filed, nor do they claim that they otherwise

verified the allegations regarding PQV beforehand. Their response simply states




72   Id. at 55–59 (Vuong Decl.), ¶¶ 9–16.
73   Id. at 49–54 (Jaffe Decl.), ¶ 14.
74   Id. at 43.
75   Id.
76   ECF 8; ECF 9; ECF 18-3, at 49–54 (Jaffe Decl.), ¶ 18.
        Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 29 of 34




that PQV initially agreed to be a plaintiff in the action.77 Plaintiffs’ counsel’s

response to Defendants’ accusations are confounding. They seem to believe that,

because PQV initially agreed to participate in the lawsuit, they were under no

obligation, professional or otherwise, to provide a copy of the draft Complaint to

PQV, to verify its allegations, or to otherwise investigate the underlying ADA

litigation against PQV before bringing such serious, criminal-tinged allegations

against Defendants. Plaintiffs’ counsel’s response is indicative of the reckless

manner in which they have conducted this entire case.

       The Court finds that Plaintiffs’ counsel violated Rule 11 by filing this action

without any factual support for their fraud allegations or any viable theory of

relief. While the Court, unfortunately, cannot undo the damage done to

Defendants’ reputation, it finds that it is certainly appropriate to sanction

Plaintiffs’ counsel for their conduct. The sanctions to be imposed are outlined infra

in the Conclusion of this Order.

V.     MISCELLANEOUS MOTIONS

       a.     Motions to Amend the Complaint

       On October 31, 2019, Plaintiffs filed their first motion to amend the

complaint to add plaintiffs Moreland, Inc. (Moreland) and Atlanta Bay Breeze, Inc.


77   ECF 22, at 22.
           Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 30 of 34




(ABB).78 Plaintiffs alleged that the proposed plaintiffs had previously been sued

by Ehrlich for ADA violations that resulted in consent decrees.79 Plaintiffs did not

attach a proposed amended complaint for the Court’s review.

           On November 12, 2019, Plaintiffs filed a Notice of Voluntary Dismissal with

Prejudice for proposed plaintiff Moreland, Inc.80 That same day, they filed a

second motion for leave to amend the complaint.81 The second motion seeks to

remove proposed plaintiff Moreland, add proposed plaintiff ABB, and add

additional state law claims against Ehrlich and The Law Office.82 The proposed

additional claims include extortion, bribery, influencing witnesses, and tortious

interference with existing contractual relations.83 In support of this motion,

Plaintiffs filed an Amended Complaint that seemingly is to be read in conjunction

with the original Complaint as it does not replead the RICO allegations, but rather

begins where the original Complaint left off and adds state law tort claims.84


78   ECF 23.
79   Id. at 3–4.
80   ECF 31. Plaintiffs allege that Moreland, Inc. withdrew after being contacted by
     Ehrlich. Id. at 2. This issue was addressed during the Hearing.
81   ECF 33.
82   Id.
83   Id. at 2.
84   ECF 33-1.
       Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 31 of 34




             i.     Legal Standard

      Pursuant to Fed. R. Civ. P. 15(a), a party may amend its complaint only by

leave of court or with written consent of the adverse party when it has been more

than 21 days following service of the responsive pleading or motion. “Rule 15(a)

gives district courts ‘extensive discretion’ to decide whether or not to allow a party

to amend a complaint.” Campbell v. Emory Clinic, 166 F.3d 1157, 1162 (11th Cir.

1999) (quoting Hargett v. Valley Fed. Sav. Bank, 60 F.3d 754, 761 (11th Cir. 1995)).

             Ordinarily, “[i]f the underlying facts or circumstances
             relied upon by a plaintiff may be a proper subject of
             relief,” Foman v. Davis, 371 U.S. 178, 182 [ ] (1962), leave
             to amend “should be freely given,” Fed. R. Civ. P. 15(a).
             Under Foman, however, a district court may properly
             deny leave to amend the complaint under Rule 15(a)
             when such amendment would be futile. Foman, 371 U.S.
             at 182 [ ]. “This court has found that denial of leave to
             amend is justified by futility when the complaint as
             amended is still subject to dismissal.” Burger King Corp.
             v. Weaver, 169 F.3d 1310, 1320 (11th Cir. 1999).

Hall v. United Ins. Co. of Am., 367 F.3d 1255, 1262–63 (11th Cir. 2004).

             ii.    Analysis

      The Court finds that Plaintiffs’ motions to amend should be denied as futile.

They do not add any factual allegations to support the three RICO causes of action.

Accordingly, they do not alter the Court’s conclusion that Plaintiffs have failed to

state a claim for relief under the RICO statute. Were the Court to grant Plaintiffs’
       Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 32 of 34




motions to amend, the only remaining claims would be the state tort-law claims.

There would not be supplemental jurisdiction over those claims, even assuming

such claims could withstanding a motion to dismiss, since jurisdiction in this

action is premised on federal question jurisdiction. Moreover, even if diversity

jurisdiction existed, the decision to exercise supplemental jurisdiction under 28

U.S.C. § 1367 over pendent state law claims is solely within the discretion of the

district court. The Eleventh Circuit has “encouraged district courts to dismiss any

remaining state law claims when, as here, the federal claims have been dismissed

prior to trial.” Raney, 370 F.3d at 1088–89 (citations omitted).

      Accordingly, the Court DENIES Plaintiffs’ motions to amend the

Complaint.

      b.     Motion for Class Certification

      Plaintiffs’ motion for class certification is premature. Under the local rules,

a plaintiff normally must move for class certification within 90 days after the

Complaint is filed. LR 23.1(B), NDGa. However, if a defendant files a motion to

dismiss, “the plaintiff shall move for a determination under Fed. R. Civ. P. 23(c)(1)

within thirty (30) days after all defendants have filed an answer to the complaint.”

Id. Defendants have not yet answered but Plaintiffs’ counsel thought it appropriate

to move for class certification anyway.
       Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 33 of 34




      Since the Court is granting Defendants’ motion to dismiss, Plaintiffs’ motion

for class certification is DENIED AS MOOT.

VI.   CONCLUSION

      The Court GRANTS Defendants’ motion to dismiss [ECF 10]; DENIES AS

MOOT Defendants’ motion to disqualify Plaintiffs’ counsel [ECF 11]; and,

GRANTS Defendants’ unopposed motion to strike Plaintiffs’ supplemental

response [ECF 29]. The Court DENIES Plaintiffs’ motions to amend the Complaint

[ECF 23; ECF 33]; and, DENIES AS MOOT Plaintiffs’ motion for class certification

[ECF 24].

      Finally, the Court GRANTS Defendants’ motion for sanctions [ECF 18]. The

Court awards monetary sanctions in the form of attorneys’ fees and expenses

incurred by Defendants in this action. Defendants are INSTRUCTED to file with

the Court declarations and other materials in support of their claim for legal fees

and expenses stemming from Plaintiffs’ Rule 11 violations within 21 days after the

entry of this Order. Plaintiffs may object to Defendants’ submissions within 14

days after the submissions are filed. To be clear, the monetary sanctions awarded

shall be paid by Plaintiffs’ counsel or Plaintiffs’ law firm and shall not be passed

on to Plaintiffs themselves.
       Case 1:19-cv-03511-SDG Document 50 Filed 09/21/20 Page 34 of 34




       The Court also finds that non-monetary sanctions are appropriate. It

believes that Plaintiffs’ counsel would benefit from additional continuing legal

education (CLE). Therefore, it ORDERS Plaintiffs’ counsel to attend an additional

four hours of CLE training on federal practice and procedure. This must be in

addition to the twelve hours already mandated by the Georgia Bar. The CLEs must

be completed within one-year of the issuance of this Order and may be completed

remotely. Plaintiffs’ counsel shall submit proof of compliance with these CLE

requirements to the Court.85

       SO ORDERED this the 21st day of September 2020.


                                                   Steven D. Grimberg
                                             United States District Court Judge




85   It is not readily apparent to the Court how much (if any) responsibility for
     these Rule 11 sanctions should be undertaken by attorney Carter. Therefore,
     the Court will entertain any motion with a supporting affidavit to relieve
     attorney Carter of the sanctions imposed herein.
